Citation Nr: 1510697	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 13, 2006 for the grant of service connection for coronary artery disease.  

2.  Entitlement to an effective date earlier than February 13, 2006 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The February 2012 rating decision granted service connection for coronary artery disease, evaluating it as 60 percent disabling, effective February 13, 2006.  In the September 2012 rating decision, the RO granted the Veteran's claim for entitlement to a TDIU, effective February 13, 2006.  

In a December 2012 statement, the Veteran requested an earlier effective date for the grant of entitlement to a TDIU, and noted that he had originally filed a claim for heart disease in 1992.  The Board has liberally construed this statement as a notice of disagreement (NOD) with the February 2012 and September 2012 rating decisions, both of which assigned an effective date of February 13, 2006 for the grant of service connection for coronary artery disease, and TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims on appeal.

Earlier Effective Date for Grant of Service Connection for Coronary Artery Disease

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(ii), (r) (2014).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i).  According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

The Veteran first presented his claim for service connection for a heart disorder in a statement received on December 30, 1992.  The claim was denied in a rating decision dated in October 1993.  The Veteran was notified of this decision and of his appellate rights in November 2003; however, he did not submit a notice of disagreement for this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In addition, the Veteran did not file a claim for revision or reversal of the November 1993 rating decision based on clear and unmistakable evidence.  See 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105.  However, the Board notes that this falls under the provisions of 38 C.F.R. § 3.816(c)(2)(ii), in that it was decision issued by the VA between May 3, 1989 and August 31, 2010 - the effective date of the statute or regulations establishing a presumption of service connection for ischemic heart disease - and in the decision, the VA denied service connection for a heart condition.  

In February 2006, the Veteran submitted a VA Form 21-4138 Statement in Support of Claim, and filed a claim for service connection for lung problems as a result of his reported asbestos exposure.  Along with this claim, he submitted a number of private treatment records reflecting treatment for, and diagnosis of coronary artery disease as early as 2000.  Specifically, a February 2000 Operative Report issued at Rochester General Hospital reflects that the Veteran underwent a coronary artery bypass graft (CABG) procedure times two and was discharged with a postoperative diagnosis of coronary artery disease.  

In October 2010, the Veteran filed a petition to reopen the claim for service connection for ischemic heart disease.  Based on the Veteran's service treatment records and service personnel records, the RO determined that the Veteran had in-country service in the Republic of Vietnam and conceded the Veteran's exposure to herbicides while serving in Vietnam.  In the February 2012 decision, the Veteran was granted presumptive service connection for coronary artery disease based on presumed exposure to herbicides during such service.  The Veteran's coronary artery disease was evaluated as 60 percent disabling effective February 13, 2006, with the reasoning that a claim for service connection for lung problems as a result  of asbestos exposure, date-stamped as received on this date, included medical records reflecting a diagnosis of coronary artery disease, and thus represented the first correspondence that could be reasonably construed as a petition to reopen his "claim" for service connection for his heart condition.  In a statement dated in December 2012, the Veteran expressed his disagreement with the effective date assigned for the grant of service connection.  [In assigning an effective date of February 13, 2006, the Board notes that the RO mistakenly found that the Veteran's February 2006 claim for service connection for a lung disorder due to asbestos exposure, along with the medical treatment records he submitted reflecting treatment for, as well as a diagnosis of coronary artery disease, was received by the RO on February 13, 2006.  This is actually the date the records were date-stamped as received by the Veteran's representative, the VFW.  These records are date-stamped as received at the RO on March 1, 2006.]

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Although treatment records issued at Rochester General Hospital, and dated in February 2000, reflect a diagnosis of coronary artery disease, at the December 2011 VA examination, the VA examiner determined that the Veteran had had a diagnosis of coronary artery disease since 1993.  Indeed, at the time he filed his original claim for service connection for a heart disorder in December 1992, the Veteran provided the names of several physicians who had treated him for his heart problems in 1992.  He also submitted a VA Form 21-4142 medical release form which provided the name of the hospital where he underwent open heart surgery in June 1994 and in February 2000.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In light of the fact that these treatment record are pertinent to the claim, and will provide vital information concerning when the Veteran was first diagnosed with coronary artery disease, the Veteran's claim should be remanded so the RO can attempt to retrieve these records.  

Earlier Effective Date for Grant of Entitlement to a TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19. 

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  

A formal claim for TDIU was received in March 2012.  In a September 2012 rating decision, the RO granted TDIU, effective February 13, 2006, which was the date the RO determined that the Veteran first met the schedular criteria with evidence showing he was not working at the time due to his service-connected ischemic heart disease.  In a December 2012 statement, the Veteran appealed the rating decision, contending that an effective date earlier than February 13, 2006 was warranted for the award of TDIU.

The Veteran was not service-connected for any disability prior to February 13, 2006, and as such, he did not meet the percentage requirements laid out in 38 C.F.R. § 3.340 prior to this date.  In light of the fact that he did not meet the requisite schedular criteria for TDIU until February 13, 2006, the date he was granted service connection for coronary artery disease, and given that the claim for an earlier effective date for coronary artery disease will be remanded for additional development, the Board finds that the claim for an earlier effective date for the grant of entitlement to a TDIU is inextricably intertwined with the claim for an earlier effective date for coronary artery disease.  For this reason, the issue of entitlement to an effective date earlier than February 13, 2006 for the grant of service connection for coronary artery disease must be resolved prior to resolution of the claim for entitlement to an effective date earlier than February 13, 2006 for the grant of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the full address for the private treatment providers who treated him for his heart problems in 1992 and 1993, as well as the hospital where he underwent open-heart surgery in 1994 and 2000.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his heart problems during these periods.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

2. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  











(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




